Citation Nr: 0531954	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant, her two daughters, and a friend




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946 and from July 1952 to February 1957.  The veteran died 
in January 2003, and the appellant is his surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 RO decision, which denied service 
connection for the cause of the veteran's death.  

In August 2005, the appellant appeared at the RO with two of 
her daughters and they testified at a hearing before the 
undersigned Veterans Law Judge, who has been designated to 
make the final disposition of this proceeding for VA.  A 
transcript of that hearing is associated with the claims 
file.   

As noted during the hearing, the record was held open for a 
period of time in order to enable the appellant to obtain an 
additional medical statement, which was received at the Board 
in November 2005 accompanied by a waiver of initial RO 
consideration of the evidence (and thus a supplemental 
statement of the case is not necessary, see 38 C.F.R. 
§ 19.37).


FINDINGS OF FACT

1.  The veteran died in January 2003, and his death 
certificate lists the cause of death as cardiac/respiratory 
arrest, due to or as a consequence of chronic renal failure, 
due to or as a consequence of fractured hip; the death 
certificate was amended by a statement of the attending 
physician in October 2005 to include osteoarthritis of the 
back and back strain as an underlying cause of the fall that 
led to the fractured left hip.  

2.  At the time of his death, service connection was in 
effect for residuals of herniated nucleus pulposus and low 
back strain, rated as 40 percent disabling, and residuals of 
a left shoulder injury, postoperative, rated as 30 percent 
disabling.  

3.  The service-connected low back disability is shown as 
likely as not to have been an underlying cause of the 
veteran's death.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, the 
service-connected low back disability caused or contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1310, 5107(b), 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating her claim.  Wensch v. Principi, 15 Vet. App. 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating her claim.  

II.  Merits of the Claim

The appellant contends that service connection for the cause 
of the veteran's death should be granted on the basis that 
his service-connected low back disability resulted in an 
unsteady gait, which caused him to fall and fracture his left 
hip.  The ensuing hospitalization and complications arising 
from the treatment of the left hip fracture resulted in the 
veteran's death.  At the time of the veteran's death, service 
connection was in effect for residuals of herniated nucleus 
pulposus and low back strain (rated as 40 percent disabling) 
and residuals of a left shoulder injury, postoperative (rated 
as 30 percent disabling).  

The applicable laws and regulations provide that when any 
veteran dies from a service-connected disability, the 
veteran's surviving spouse, children and parents are entitled 
to dependency and indemnity compensation.  38 U.S.C.A. § 
1310.  A death will be considered to result from a service-
connected disability when the evidence establishes that 
disability which is causally related to service was either a 
principal or contributory cause of the veteran's death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

For a service-connected disability to constitute a principal 
cause of death, it must be shown to be the primary cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. § 
3.312 (c).  

Although there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).  

A review of the private and VA records reveals that in 
December 2002 the veteran fell at home and, without a loss of 
consciousness, fractured his left hip.  He was initially 
taken to a private hospital and then transferred the 
following day to a VA hospital, where his condition gradually 
declined over the next few weeks and he died.  The veteran's 
death certificate, which was signed by a VA attending 
physician in January 2003, indicates that the veteran died in 
January 2003.  It lists the cause of death as 
cardiac/respiratory arrest, due to or as a consequence of 
chronic renal failure, due to or as a consequence of 
fractured hip.

The record contains several medical statements and opinions 
related to the cause of the veteran's fall in December 2002, 
which eventually resulted in his death.  In a February 2003 
statement, the attending VA physician, who signed the 
veteran's death certificate, asserted that without a doubt 
the veteran's left hip fracture was the initial event that 
"allowed the other complications to ensue."  In a February 
2003 statement, a VA nurse practitioner indicated that the 
veteran had been her patient since at least 1998 and that he 
had used a cane or walker for assistance at times in relation 
to his service-connected spinal disc condition.  She opined, 
after reading the admission record of the private hospital in 
December 2002, that the veteran's fall could possibly be due 
to his unsteady gait related to the spinal disc disease.  On 
VA forms dated in March 2003, the aforementioned attending VA 
physician and nurse practitioner both indicated that the 
veteran's fall with a broken hip, which led to his death, 
either was related to (in the case of the physician) or 
possibly related to (in the case of the nurse practitioner) 
the veteran's service-connected spinal disc condition.  In a 
letter dated in October 2005, the attending VA physician 
stated that he cared for the veteran during his terminal 
hospital stay and that he was hereby amending the veteran's 
death certificate he had signed.  The amendment included 
osteoarthritis of the back as an underlying cause of the 
veteran's fall that led to his left hip fracture, which was a 
prelude to the development of complications and eventual 
cardiorespiratory arrest.  In short, he opined that the 
veteran's osteoarthritis of the back and back strain were an 
underlying cause to his death.  The aforementioned medical 
statements and opinions were not accompanied by any 
rationale.  

In February 2004, the RO obtained a medical opinion, with 
rationale, from a VA physician to address the etiology 
questions in this case.  The physician reviewed, and cited 
to, specific medical records in the file related to treatment 
of the veteran for various disabilities, to include service 
medical records, VA outpatient records dated in the past few 
years, and the records of his terminal hospital stay.  The 
physician opined that, in the absence of more documentation 
of diabetes, hypertension, and heart disease, it was not 
possible to connect the development of those diseases to 
service without resorting to unfounded speculation.  He 
further opined that, after reviewing documentation of 
syncopal episodes in the years prior to 2002 from heart 
disease and cardiac arrhythmias, and of unsteadiness on his 
feet due to diabetic neuropathy, it was more likely that 
these were the cause of the veteran's fall and broken hip, 
and that the fall was not related to the veteran's service-
connected low back disability.  

At hearings in October 2003 and August 2005, the appellant 
testified, along with her two daughters (who were also 
children of the veteran), and a friend.  Their testimony was 
to the effect that the veteran was unsteady on his feet, that 
he had difficulty in walking due to his back condition in 
particular, and that his back pain was progressively 
worsening up until his fall in December 2002.  At the August 
2005 hearing before the undersigned, the veteran's wife and a 
daughter testified that the veteran told them that he fell 
when he was unable to keep holding onto the rail while going 
down steps leading to his yard.  

It appears from the foregoing medical records, statements, 
and opinions, as well as the testimony, that the evidence in 
this case is relatively balanced in terms of probative 
weight.  On the one hand, the evidence does not show 
unequivocally that the veteran's fall, which clearly resulted 
in a hip fracture and ultimately to death, was in fact caused 
by an unsteady gait brought on by his service-connected low 
back disability.  There were no witnesses to his fall in 
December 2002, and at the time of his fall the veteran had a 
medical history that included episodes of syncope and falls.  
A VA physician in February 2004, after reviewing the record, 
furnished an opinion with rationale, which is not favorable 
to the appellant's claim.  On the other hand, there is 
competent medical evidence relating the veteran's service-
connected low back disability to the fall and hip fracture.  
This evidence was derived from the veteran's treating 
physician and nurse.  While their statements and opinions 
were not accompanied by rationale to reconcile the fact that 
the veteran had other, nonservice-connected disabilities that 
may have produced an unsteady gait and led to previous falls, 
they (and particularly the nurse) treated the veteran in the 
period prior to his death and were presumably educated about 
his medical history.  Furthermore, their statements and 
opinions corroborated the testimony of the veteran's wife and 
daughters, who are competent witnesses to the problems and 
pain produced by the veteran's low back disability and who 
testified as to what the veteran told them was the cause of 
his fall in December 2002.  

After considering all the evidence, to include the medical 
opinions and the appellant's contentions, the Board finds 
that it is in relative equipoise, in showing that the 
veteran's service-connected low back disability as likely as 
not was an underlying cause of his death.  With application 
of the benefit-of-the-doubt rule, the Board finds the 
evidence supports the appellant's claim of service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.312.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


